              Case 2:19-cv-01943-RSM Document 1 Filed 11/27/19 Page 1 of 4




             United States District Court
                                                       No. 2:19-cv-1943
            Western District of Washington

               Brishen Kaszycki, Plaintiff,
                                                       Complaint
                           vs.
       United States; Bureau of Alcohol, Tobacco,
       Firearms and Explosives; Federal Bureau of
               Investigation, Defendants.

 1

 2          Plaintiff Brishen Kaszycki brings this action against the United States and makes the

 3   following allegations and complaints:

 4

 5                                               I. PARTIES

 6          1. Plaintiff Brishen Kaszycki is an individual residing in King County, Washington.

 7          2. Defendant United States is the United States of America.

 8          3. Defendant Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) is a United

 9              States law enforcement agency.

10          4. Defendant Federal Bureau of Investigation (FBI) is a United States law enforcement

11              agency.

                                                                                      917 S 10th St
                                                                                Tacoma, WA 98405
                                                                                     253-905-8415
                                                                          vitaliy@kertchenlaw.com
                                                                             www.kertchenlaw.com
     Complaint - Page 1 of 4
               Case 2:19-cv-01943-RSM Document 1 Filed 11/27/19 Page 2 of 4



 1                                     II. JURISDICTION AND VENUE

 2          1. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question) and § 1346

 3              (United States as defendant). The plaintiff resides within the Western District of

 4              Washington. This Court has venue under 28 U.S.C. § 1391(e)(1).

 5

 6                                               III. FACTS

 7          1. In December 2014, the King County Superior Court convicted plaintiff of criminal

 8              trespass in the first degree and disorderly conduct, both misdemeanors under

 9              Washington state law.1 Both convictions occurred under the same case and were

10              based on the same incident, the facts of which are not relevant.

11          2. There are no firearm-related consequences resulting from these convictions. These

12              convictions do not trigger any of the prohibitions present in RCW 9.41.040 or 18

13              U.S.C. § 922.

14          3. On or about January 2019, plaintiff submitted applications to the ATF for the

15              transfers of several “National Firearm Act” items. These included a short-barreled

16              rifle and silencers. He paid the required tax for each application and began waiting for

17              the ATF to do the background check.

18          4. In November 2019, ATF advised plaintiff that it was denying all of his applications

19              because the background check run through the FBI/NICS remains in “open” status.




     1
       Criminal trespass in the first degree is technically a gross misdemeanor and disorderly conduct
     is a simple misdemeanor. These distinctions are not relevant to the present action.

                                                                                       917 S 10th St
                                                                                 Tacoma, WA 98405
                                                                                      253-905-8415
                                                                           vitaliy@kertchenlaw.com
                                                                              www.kertchenlaw.com
     Complaint - Page 2 of 4
              Case 2:19-cv-01943-RSM Document 1 Filed 11/27/19 Page 3 of 4



 1         5. 26 U.S.C. § 5512 states that “[a]pplications shall be denied if the transfer, receipt, or

 2             possession of the firearm would place the transferee in violation of law.”

 3         6. There is no legal authority for ATF to deny the applications based on an “open” status

 4             background check, where no actual prohibition exists.

 5         7. There is no administrative appeal process offered by ATF. The denial is conclusive

 6             and final.

 7         8. A review of plaintiff’s criminal history report as maintained by the FBI indicates that

 8             all dispositions and charges are accurately listed and there should be no reason at all

 9             why the background check would remain in “open” status. Nor is there anything on

10             that criminal history report that would even remotely suggest that plaintiff is

11             prohibited from possessing a firearm.

12         9. The ATF’s summary denials are without authority of law and are in violation of

13             plaintiff’s constitutional rights.

14

15                                         IV. CAUSES OF ACTION

16         1. 18 U.S.C. § 925A grants a cause of action to an individual wrongfully denied on a

17             firearm transaction.

18         2. The ATF’s denial violates plaintiff’s constitutional rights under the Second

19             Amendment.

20         3. The ATF’s denial violates plaintiff’s constitutional rights under the Fifth

21             Amendment’s Due Process Clause.

22

                                                                                       917 S 10th St
                                                                                 Tacoma, WA 98405
                                                                                      253-905-8415
                                                                           vitaliy@kertchenlaw.com
                                                                              www.kertchenlaw.com
     Complaint - Page 3 of 4
              Case 2:19-cv-01943-RSM Document 1 Filed 11/27/19 Page 4 of 4



 1                                        V. REQUESTED RELIEF

 2         1. That the Court order the ATF to approve all applications.

 3         2. That the Court order the FBI to update plaintiff’s criminal history record in such a

 4             matter as necessary to avoid future denials and litigation.

 5         3. That the Court award plaintiff his attorney’s fees and costs.

 6         4. Any other legal or equitable relief as the Court sees fit.

 7

 8         Respectfully submitted,
 9
10
11
12         ____________________
13         Vitaliy Kertchen WSBA#45183
14         Attorney for Mr. Kaszycki
15         Date: 11/27/19




                                                                                         917 S 10th St
                                                                                   Tacoma, WA 98405
                                                                                        253-905-8415
                                                                             vitaliy@kertchenlaw.com
                                                                                www.kertchenlaw.com
     Complaint - Page 4 of 4
